Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Check the appropriate box: [] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to Section 2409.14a. 12 WESTSPHERE ASSET CORPORATION, INC. (Name of Registrant As Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): [X] No fee required [ ] Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a) (2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: Not Applicable (2) Form, Schedule or Registration Statement No.: Not Applicable (3) Filing Party: Not Applicable (4) Date Filed: Not Applicable NOTICE OF ANNUAL MEETING OF SHAREHOLDERS AND MANAGEMENT PROXY STATEMENT WESTSPHERE ASSET CORPORATION, INC. This information is provided in connection with the solicitation by the management of Westsphere Asset Corporation, Inc. (the Corporation) of proxies to be voted at the Annual Meeting of the Shareholders of the Corporation to be held on June 16, 2007, at the Corporate Head Office located at 2140 Pegasus Way N.E. Calgary, Alberta T2E 8M5 at 10:00 a.m. May 15, 2007 WESTSPHERE ASSET CORPORATION, INC. NOTICE OF ANNUAL MEETING OF SHAREHOLDERS May 15, 2007 NOTICE IS HEREBY GIVEN that the Annual Meeting of Shareholders (the Meeting) of Westsphere Asset Corporation, Inc. (the Corporation) will be held on June 16, 2007 at 10:00 a.m. at 2140 Pegasus Way N.E. Calgary, Alberta T2E 8M5 for the following purposes: 1. to elect six (6) members of the Board of Directors for the ensuing year; 2. to appoint the auditors Miller McCollom or other qualified Auditors for the Corporation and to authorize the Directors to fix their remuneration; 3. to transact such other business as may properly be brought before the Meeting or any adjournment thereof. Please refer to the enclosed Proxy Statement and related materials. A copy of the Annual Report to Shareholders on Form 10-KSB is also enclosed. DATED at Calgary, Alberta this15th day of May, 2007 BY ORDER OF THE BOARD OF DIRECTORS Douglas N. Mac Donald President and Chief Executive Officer IMPORTANT: Shareholders may exercise their rights by attending the Meeting or by completing a Form of Proxy. Should you be unable to attend the Meeting in person, please complete, sign and return the enclosed Form of Proxy as soon as possible in the envelope provided herein. Proxies must be deposited or received at the offices of the Corporation no later than the close of business on the last business day immediately preceding the Meeting or any adjournment thereof or may be delivered to the chairman at the Meeting or any adjournment thereof. The Proxy shall not be used if the shareholder attends the Meeting in person. TABLE OF CONTENTS NOTICE OF ANNUAL MEETING OF SHAREHOLDERS SOLICITATION OF PROXIES. 5 APPOINTMENT AND REVOCATION OF PROXIES 5 NON-REGISTERED HOLDERS 5 EXERCISE OF DISCRETION BY PROXY 6 VOTING SHARES 6 PRINCIPAL HOLDERS 7 ELECTION OF DIRECTORS 10 Compensation of Directors and Officers 13 Aggregated Options Exercises during the Most Recently Completed Financial Year and 14 Financial Year-End Options Values Stock Option Plan 15 APPOINTMENT OF AUDITORS 15 Auditors 16 OFFER TO PURCHASE ASSETS 16 SALE OF ASSETS 17 QUORUM AND VOTING 17 OTHER MATTERS 17 SHAREHOLDER PROPOSALS 17 WESTSPHERE ASSET CORPORATION, INC. PROXY STATEMENT SOLICITATION OF PROXIES This Proxy Statement (this Proxy Statement) is provided in connection with the solicitation by the management of Westsphere Asset Corporation, Inc. (the Corporation) of proxies to be used at the Annual Meeting of Shareholders (the Meeting) of the Corporation to be held at the time and place and for the set purposes set forth in the accompanying Notice of Annual Meeting (the Notice of Meeting). Solicitation of proxies will be accomplished primarily by mail. However, officers and employees of the Corporation may also solicit proxies by telephone, facsimile or in person. The cost of solicitation of proxies will be borne by the Corporation. The Corporation will be sending copies of this Proxy Statement and form of Proxy attached hereto to its shareholders of record as of April 30, 2007 on approximately May 15, APPOINTMENT AND REVOCATION OF PROXIES The persons named in the enclosed Form of Proxy are officers and/or directors of the Corporation. A shareholder has the right to appoint as his or her proxy a person who need not be a shareholder other than those whose names are printed on the accompanying Form of Proxy. A shareholder who wishes to appoint some other person to represent him or her at the Meeting may do so either by striking out the printed names and inserting such other persons name in the blank space provided in the Form of Proxy and signing the Form of Proxy or by completing and signing another proper Form of Proxy and, in either case, depositing the completed Form of Proxy at the Corporations head office, 2140 Pegasus Way N.E. Calgary, Alberta T2E 8M5 Attention: Sonja Dreyer, no later than the close of business on the last business day immediately preceding the day of the Meeting or any adjournment thereof or by delivering the Form of Proxy to the chairman at the Meeting or any adjournment thereof. To be valid, a proxy must be executed legally by a registered shareholder, as registered. A proxy executed by a registered shareholder which is a corporation must be properly executed and evidence of authority to sign of the representative of such corporation, satisfactory to the Corporation, must by filed with such proxy or may be requested by the Corporation prior to accepting such proxy for use at the Meeting. A shareholder may revoke a proxy given pursuant to this solicitation with respect to any matter brought before the Meeting on which a vote has not already been cast, by depositing an instrument in writing executed by him or her or by his or her proxy authorized in writing, with the Corporation at its head offices at any time up to and including the last business day immediately preceding the day of the Meeting or any adjournment thereof, or with the chairman at the Meeting or any adjournment thereof. A shareholder may also revoke a proxy in any other manner permitted by law. A non-registered shareholder (see below under Non-Registered Holders) may revoke a voting instruction form or a waiver of the right to receive documents and to vote given to an intermediary at ay time by written notice to the Intermediary (as defined below under Non-Registered Holders), except that an Intermediary is not required to act on a revocation, a voting instruction form, a waiver or the right to receive documents and to vote that is not received by the Intermediary at least seven (7) days prior to the Meeting. NON-REGISTERED HOLDERS Only registered holders of shares of the Corporations common stock (the Common Shares) and holders of shares of the Corporations preferred stock (the Preferred Shares), or the persons they appoint as their proxies, are permitted to attend and vote at the Meeting. All of the holders of the Corporations Preferred Stock have given to the Board of Directors proxies to vote their shares at all meetings of shareholders. In many cases, Common Shares of the Corporation beneficially owned by a holder (a Non-Registered Holder) are registered either: 5 (A) in the name of an intermediary (an Intermediary) that the Non-Registered Holder deals with in respect of the shares, such as, among others, banks, trust companies, securities dealers or brokers and trustees or administrators of self-administered registered retirement savings plans, registered retirement income funds and registered educational savings plans and similar plans; or (B) in the name of a clearing agency (such as The Canadian Depository for Securities Limited) of which the Intermediary is a participant. The Corporation has distributed copies of the Notice of Meeting, this Proxy Statement and the Form of Proxy (collectively, the Meeting Materials) to the clearing agencies and Intermediaries for onward distribution to Non-Registered Holders. Intermediaries are required to forward Meeting Materials to Non-Registered Holders unless a Non-Registered Holder has waived the right to receive them. Very often, intermediaries will use service companies to forward the Meeting Materials to Non-Registered Holders. Generally, Non-Registered Holders who have not waived the right to receive Meeting Materials will either: (A) be given a proxy which has already been signed by the intermediary (typically by facsimile, stamped signature) which is restricted as to the number of shares beneficially owned by the Non-Registered Holder but which is otherwise black. This form of proxy need not be signed by the Non-Registered Holder. In this case, the Non-Registered Holder who wishes to submit a proxy should otherwise properly complete the Form of Proxy and deposit it with the Corporation at 2140 Pegasus Way N.E, Calgary, Alberta T2E 8M5; (B) more typically, be given a voting instruction form which must be completed and signed by the Non-Registered Holder in accordance with the directions on the voting instruction form (which may in some cases permit the completion of the voting form by telephone). The purpose of these procedures is to permit Non-Registered Holders to direct the voting of the shares they beneficially own. Should a Non-Registered Holder who receives either a Form of Proxy, a proxy or a voting instruction form wish to attend and vote at the Meeting in person (or have another person attend and vote on behalf of the Non-Registered Holder), the Non-Registered Holder should strike out the names of the persons named in the proxy and insert the Non-Registered Holders name (or such other corresponding directions on the form.) In either case, Non-Registered Holders should carefully follow the instructions of their Intermediaries, including those regarding when and where the proxy or the proxy authorization form is to be delivered, and their service companies . EXERCISE OF DISCRETION BY PROXY Shares represented by properly executed proxies in favour of the persons designated on the enclosed Form of Proxy will be voted in accordance with the instructions given by the shareholder thereon. In the absence of any direction to the contrary, such shares will be voted in favour of matters identified in the Notice of Meeting. Instructions with respect to voting will be respected by the persons designated in the enclosed Form of Proxy. With respect to other matters which may properly come before the Meeting, such shares will be voted by the persons so designated in their discretion. As at the date of this Proxy Statement, management or the Corporation knows of no such amendments, variations or other matters. VOTING SHARES The Corporation has fixed April 30, 2007 as the record date (the Record Date) for the purpose of determining the shareholders entitled to receive the Notice of Meeting. As of April 30, 2007, there were 592,785 Common Shares issued and outstanding and 1,416,143 Preferred Shares issued and outstanding. Each Common Share and each Preferred Share carries the right to one (1) vote per share. All of the holders of the Preferred Shares have given their proxies to vote their Preferred Shares to the Corporations Board of Directors. 6 Any shares that are registered at the close of business on the Record Date will entitle its holder or any proxy named by him or her to receive notice of and to vote at the Meeting and at any adjournment thereof. Shares may be voted for or be withheld from voting with respect to the election of directors and the appointment of auditors and the authorization of directors to fix their remuneration. On all other matters, the shareholders may vote for or against the proposal. The Corporation has prepared an alphabetical list of shareholders entitled to vote as of the Record Date at the Meeting that shows the number of Common Shares and Preferred Shares held by each shareholder. The list of shareholders is available for consultation during usual business hours at the office of the Corporations transfer agent and registrar, Holladay Stock Transfer Inc., located at 2939 North 67 th Place, Suite C, Scottsdale, Arizona 85251, and at the Meeting. Unless otherwise indicated, the matters submitted to a vote at the Meeting must be approved by a majority of the aggregate of the votes cast by the holders of Common and Preferred Shares attending the meeting in person or by proxy. The Chairman of the Meeting may conduct the vote on any matter by a show of hands of shareholders and proxy holders present at the Meeting and entitled to vote thereat unless a ballot is demanded by a shareholder present at the Meeting or by a proxy holder entitled to vote at the Meeting or unless the Chairman declares that proxies representing not less than five percent (5%) of the shares entitled to be voted at the Meeting would be voted against what would otherwise be the decision of the Meeting on such matter. PRINCIPAL HOLDERS, EXECUTIVE OFFICERS AND DIRECTORS The following table sets forth information concerning the beneficial ownership of the Corporations outstanding Common and Preferred stock as of April 30, 2007 for: each of its directors and executive officers individually; each person or group that it knows owns beneficially more than five percent (5%) of the Corporations common stock; and all directors and executive officers as a group. Rule 13d-3 under the Securities Exchange Act defines the term, "beneficial ownership". Under this rule, the term includes shares over which the indicated beneficial owner exercises voting and/or investment power. The rules also deem common stock subject to options currently exercisable or exercisable within sixty (60) days, to be outstanding for purposes of computing the percentage ownership of the person holding the options but do not deem such stock to be outstanding for purposes of computing the percentage ownership of any other person. The applicable percentage of ownership for each shareholder is based on 592,785 shares of common stock outstanding plus 1,416,143 preferred shares plus 188,453 option shares outstanding as of April 30, 2007. Except as otherwise indicated, the Corporation believes that the beneficial owners of the common stock listed below, based on information furnished by them, have sole voting and investment power over the number of shares listed opposite their names. 7 Name and Address of Number of Percentage Number of Percentage Note Beneficial Owner Common of Common Preferred of Shares of Shares Shares of Preferred Officers and Directors Beneficial Owned Beneficial Shares Owner Owner Owned Douglas N. Mac Donald St. Albert, Alberta Canada (Personal Shares Held) Patricia L. Mac Donald (Mac Donald Venture (1) Corporation) (Mac Donald & Assoc.) (989939 Alberta Ltd) (723352 Alberta Ltd) (797320 Alberta Ltd.) Total 17.23% 20.60% Robert L. Robins Calgary, Alberta Canada (Personal Shares Held) (2) (Personal Options Held) (Robins Nest Holdings) 38 Total 9.18% 2.55% Dr. Roy L. Queen Kamloops, B.C. Canada (Personal Shares Held) (Drin Holdings Ltd.) (3) (Transural Trade Total 0.51% 9.36% Bernd Reuscher Edmonton, Alberta Canada (Personal Shares Held) (4) (989939 Alberta Ltd.) (MBR Venture Corp.) Total 18.13% 8 Name and Address of Number of Percentage Number of Percentage Number of Percentage Total Note Beneficial Owner Common of Common Preferred of Option of Option Percentage Shares of shares Shares of Preferred Shares of Shares of Shares Officers and Directors Beneficial owned Beneficial shares Beneficially Held Beneficially Owner Owner Owned Held Owned Kim Law Calgary, Alberta Canada (Personal Shares Held) 50 15,000 (5) (Personal Options Held) 31,314 Total 5.03% 1.06% Sonja Dreyer Calgary, Alberta Canada (Personal Shares Held) 38 (Personal Options Held) 31,314 (6) (1035760 Alberta Ltd,) 27,501 Total 5.02% 1.94% Jack (John) Thomson Kingston, Ontario Canada (Personal Shares Held) 7,500 (Personal Options Held) (7) (John Diane Thomson) 2,964 11,250 Total 0.50% 1.32% Total shares owned by Officers and Directors 37.47% 54.96% Total shares owned by Officers and Directors, including options, are as follows: common shares 243,037 and preferred shares  778,365 which together represent 92.43% of voting rights. (1 ) Doug Mac Donald  407,119 Shares 36,200 preferred shares are held in the name of Douglas Mac Donald; 55,000 preferred shares are held in the name of Mr. Mac Donalds wife Patricia Mac Donald; 60,002 preferred shares are held in the name of Mac Donald Venture Corp. of which Mr. Mac Donald is the sole officer and Director; 66,530 preferred shares are held in the name of 797320 Alberta Ltd. of which Mr. Mac Donald is the sole officer and Director; 37,502 common shares are held in the name of 723352 Alberta Ltd. of which Mr. Mac Donald is the sole officer and Director, 18,750 of these shares are held in the form of stock options giving Mr. Mac Donald the right to purchase up to 18,750 shares for $2.80 per share until September 30, 2007, 24,525 of these shares are held in the form of stock options giving Mr. Mac Donald the right to purchase up to 24,525 shares for $0.70 per share with an end date to be determined by the Board of Directors and 33,650 of these shares are held in the form of stock options giving Mr. Mac Donald the right to purchase up to 33,650 shares for $0.94 per share until January 26, 2010. Doug Mac Donald is part owner of 989939 Alberta Ltd. with a share position of 65,862 preferred shares. *(50% is owned by Doug Mac Donald and 50% is owned by Bernd Reuscher, 975 common shares are held in 732352 Alberta Ltd. in which Mr. Mac Donald is the sole officer and Director and 8,148 preferred shares are held in the name of Mac Donald & Associates Gaming Specialists Inc., of which Mr. Mac Donald is the sole officer and Director. 9 (2 ) Bob Robins  94,988 Shares 38 preferred shares are held in the name of Robins Nest Holdings Inc.; 36,025 preferred shares are held in the name of Bob Robins; 10,025 common shares are held in the name of Robert L. Robins, 12,750 of these shares are held in the form of stock options giving Mr. Robins the right to purchase up to 12,750 shares for $2.80 per share until September 30, 2007, 10,000 of these shares are held in the form of stock options giving Mr. Robins the right to purchase up to 10,000 shares for $0.70 per share with an end date to be determined by the Board of Directors and 26,150 of these shares are held in the form of stock options giving Mr. Robins the right to purchase up to 26,150 shares for $0.94 per share until January 26, 2010. (3 ) Dr. Roy Queen  135,645 Shares 121,119 preferred shares are held in the name of Dr. Queen; 3,030 common shares are held in the name of Drin Holdings Ltd., which is solely owned by Dr. Queen and 11,496 preferred shares are held in the name of Transural Inc., which is solely owned by Dr. Queen. (4 ) Bernd Reuscher - 256,694 Preferred Shares 49,582 of these shares are held in the name of Bernd Reuscher; 141,250 of these shares are held in the name of MBR Venture Corp. of which Mr. Reuscher is the sole officer and Director, Bernd Reuscher is part owner of 989939 Alberta Ltd. with a share position of 65,862 shares. *(50% is owned by Bernd Reuscher and 50% is owned by Doug Mac Donald). (5 ) Kim Law  46,364 Shares 50 common shares and 15,000 preferred shares are held in the name of Kim Law, 7,125 of these shares are held in the form of stock options giving Mr. Law the right to purchase up to 7,125 shares for $2.80 per share until September 30, 2007 and 24,189 of these shares are held in the form of stock options giving Mr. Law the right to purchase up to 24,190 shares for $0.94 per share until January 26, 2010. (6 ) Sonja Dreyer - 58,853 Shares 38 common shares are held in the name of Sonia Goeseels, 27,501 of these shares are in 1035760 Alberta Ltd, a numbered Company wholly owned by Ms Dreyer, 7,125 of these shares are held in the form of stock options giving Ms. Dreyer the right to purchase up to 7,125 shares for $2.80 per share until September 30, 2007 and 24,189 of these shares are held in the form of stock options giving Ms. Dreyer the right to purchase up to 24,190 shares for $0.94 per share until January 26, 2010. * Note- Ms. Goeseels name changed to Ms. Sonja Dreyer in October 2006. (7 ) Jack (John) Thomson  21,714 Shares 11,250 preferred shares are held in the name of John AP Thomson & Diana Thomson; 7,500 preferred shares are held in the name of Jack John Thomson and 2,964 common shares are held in the name of Jack and Diana Thomson. PROPOSAL NUMBER ONE ELECTION OF DIRECTORS For the upcoming fiscal year, management of the Corporation proposes the election of six (6) directors. The persons named in the enclosed Form of Proxy intend to vote in favour of the election of the six (6) nominees whose names are set forth below unless specifically instructed on the Form of Proxy to withhold such vote. Management of the Corporation does not contemplate that any of the nominees will be unable or for any reason will be unwilling to serve as a director, but if that should occur for any reason prior to the election, the persons named in the enclosed Form of Proxy reserve the right to vote for another properly qualified nominee in their discretion. The election of the directors will be based on a plurality of votes, with the nominees receiving the most votes becoming members of the Board for the ensuing year. Each director will hold office until the next annual meeting of shareholders or until his successor is duly elected, unless he resigns or his office becomes vacant by removal, death or other causes. The following table states the name of each of the persons proposed to be nominated for election as director, all other positions and offices with the Corporation now held by such person, his or her principal occupation and the name and principal business of the person or company in which any such employment is carried on and the year in which such person became a director of the
